DETAILED ACTION
This Office action for U.S. Patent Application No. 16/909,133 is responsive to the Request for Continued Examination filed 31 May 2022, in reply to the Final Rejection of 17 March 2022.
Claims 1–9 are pending.
In the previous Office action, Claims 1, 2, 5, 7, and 8 were objected to under 37 C.F.R. § 1.75(i) for improper formatting.  Claims 1, 2, 5, 7, and 8 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2019/0206118 A1 (“Radel”) in view of U.S. Patent Application Publication No. 2018/0199029 A1 (“van der Auwera”).  Claim 3 was rejected under 35 U.S.C. § 103 as obvious over Radel in view of van der Auwera and in view of U.S. Patent Application Publication No. 2002/0063807 A1 (“Margulis”).  Claims 4, 6, and 9 were rejected under 35 U.S.C. § 103 as obvious over Radel in view of van der Auwera and in view of Applicant-Admitted Prior Art (AAPA).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objections to claims 1, 2, 5, 7, and 8 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that U.S. Patent No. 6,937,210 B1 overcomes the alleged deficiencies of Radel as applied to the claims as amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 6,937,210 B1 (“MacDonald”) in view of U.S. Patent Application Publication No. 2018/0199029 A1 (“van der Auwera”).
MacDonald, directed to image projection onto a sphere1, teaches with respect to claim 1, a system for projecting a naked-eye three-dimensional image from a selected two-dimensional image (1:10–13, projected images “closely resemble[ ] what is actual[sic] being seen in three dimensions”), comprising:
a data processing apparatus, comprising:
at least one processor (3:51–59, computer that drives projectors),
wherein the selected two-dimensional image is imported into the data processing apparatus (2:1–21, receiving real-time satellite imagery),
a predetermined three-dimensional virtual sphere is stored in the data processing apparatus (3:58–65, 4:50–53; software configured to project coherent spherical image)
the at least one processor of the data processing apparatus executes an image processing application to project the selected two-dimensional image onto the predetermined three-dimensional virtual sphere according to a spherical plane coordinate conversion method to generate a three-dimensional spherical volume image (5:22–34, projecting two-dimensional GOES satellite images onto a three-dimensional sphere), . . .
a projection screen device, having an outer hemispherical projection surface (2:24–41, spherical projection screen having outer surface layer 33); and
an image projection apparatus, capable of communicating with the data processing apparatus, and being disposed outside the projection screen device (3:51–54, projectors connected to the computer),
wherein the data processing apparatus projects the three-dimensional spherical volume image onto the outer hemispherical projection surface (Figs. 1, 3).

The claimed invention differs from MacDonald in that the claimed invention presents a list of plane coordinate conversion methods in Markush format.  MacDonald does not explicitly disclose a plane conversion method; at best, a conversion from an azumithal projection can be inferred from the discussion of projection from GOES satellite data.  However, van der Auwera, directed to encoding omnidirectional video, teaches a spherical plane coordinate conversion method selected from a group consisting of a longitude and latitude mapping method (¶ 0056, equirectangular format such as Mercator), a Mercator projection method (id.), and a Gauss-Krüger projection method (id., transverse Mercator).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to project images on the MacDonald system that are in a rectilinear format, as taught by van der Auwera, in order to display images captured on a conventional camera using a rectangular image sensor.  Van der Auwera ¶ 0056.

Regarding claim 5, MacDonald teaches the system of claim 1, further comprising:
an image capturing apparatus capable of the data processing apparatus (5:22–30, imaging satellite),
and being disposed outside the projection screen (id., example GOES satellite in geostationary orbit),
wherein the image capturing apparatus is disposed to capture a captured image associated with the naked-eye three-dimensional image (id., real-time Earth imagery),
and to transmit the captured image to the data processing apparatus (id., projectors receiving images from satellites),
the at least one processor executes the image processing application to adjust a size of the three-dimensional spherical volume image in accordance with the captured image such that the naked-eye three-dimensional image is completely fitted on the outer hemispherical projection surface (3:58–65, 4:50–53; software configured to project coherent spherical image).

Regarding claim 7, MacDonald in view of van der Auwera  teaches the system of claim 1, wherein the data processing apparatus linked to a . . . storage system over a network (MacDonald 5:34–44, projected images of various celestial objects, as well as animated, video, CG, and full-motion images; van der Auwera 0058, receiving video data over a netwwrk)
a plurality of candidate two-dimensional images are stored in the . . . storage system (MacDonald 5:34–44, projected images of various celestial objects, as well as animated, video, CG, and full-motion images),
a user operates the data processing apparatus to link to the . . . storage system through the network (id., choosing an object or image for viewing),
to select the selected two-dimensional image from the plurality of candidate two-dimensional images, (id.)
and to import the selected two-dimensional image into the data processing apparatus (id., displaying the chosen projected image).
The claimed invention differs from MacDonald and van der Auwera in that the claimed invention specifies a “cloud storage system” that stores candidate images.  While the weather satellites discussed in MacDonald certainly store images of clouds, in the context of the claimed invention, this is not what is meant.  MacDonald was published in 2008, and van der Auwera does not specify receiving video from a cloud storage system.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the MacDonald system to retrieve images to be projected from a cloud storage system, such as were in common use at the time of effective filing including those provided by Google and Apple, since it has been held that updating prior art systems to use modern electronics is considered within the ordinary skill of the art.  Leapfrog Enterprises v. Fisher-Price, Inc., 485 F.3d 1157, 1161–62 (Fed. Cir. 2007).

Regarding claim 8, MacDonald in view of van der Auwera  teaches the system of claim 1, wherein the data processing apparatus linked to a . . . storage system over a network (MacDonald 5:34–44, projected images of various celestial objects, as well as animated, video, CG, and full-motion images; van der Auwera 0058, receiving video data over a netwwrk)
a plurality of candidate two-dimensional images are stored in the . . . storage system (MacDonald 5:34–44, projected images of various celestial objects, as well as animated, video, CG, and full-motion images),
a user operates the data processing apparatus to link to the . . . storage system through the network (id., choosing an object or image for viewing),
to select the selected two-dimensional image from the plurality of candidate two-dimensional images, (id.)
and to import the selected two-dimensional image into the data processing apparatus (id., displaying the chosen projected image),
the at least one processor executes the image processing application to splice the plurality of images to be processed into the selected two-dimensional image (3:59–66, projectors configured to overlap images to provide a continuous coherent image).
The claimed invention differs from MacDonald and van der Auwera in that the claimed invention specifies a “cloud storage system” that stores candidate images.  While the weather satellites discussed in MacDonald certainly store images of clouds, in the context of the claimed invention, this is not what is meant.  MacDonald was published in 2008, and van der Auwera does not specify receiving video from a cloud storage system.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the MacDonald system to retrieve images to be projected from a cloud storage system, such as were in common use at the time of effective filing including those provided by Google and Apple, since it has been held that updating prior art systems to use modern electronics is considered within the ordinary skill of the art.  Leapfrog Enterprises v. Fisher-Price, Inc., 485 F.3d 1157, 1161–62 (Fed. Cir. 2007).

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over MacDonald in view of van der Auwera as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2002/0063807 A1 (“Margulis”).
Regarding claim 2, MacDonald teaches the system of claim 1, further comprising: . . .
the at least one processor executes the image processing application to adjust a size of the three-dimensional spherical volume image in accordance with the sensed distance such that the naked-eye three-dimensional image is completely fitted on the outer hemispherical projection surface (4:51–53, projected images are modified to account for unequal spacing).
The claimed invention differs from MacDonald in that the claimed invention adjusts a size of a projected image based on a sensed distance between the projector and the screen.  MacDonald does not teach this set of limitations.  However, Margulis, directed to a digital display system, teaches with respect to claim 2:
a distance sensing apparatus capable of communicating with the data processing apparatus and being disposed outside the projection screen (¶ 0072, rangefinder that measures distance from projector to display screen),
wherein the distance sensing apparatus is disposed to sense a distance between the image projection apparatus and the projection screen device (id.)
and to transmit the sensed distance to the data processing apparatus (id., using measurements to characterize and model a projection display system).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the MacDonald system to perform rangefinding between a projector 220 and a display surface, as taught by Margulis, in order to characterize and model the projection display system, thereby calibrating the projected images such as by adjusting sharpness.  Margulis ¶ 0072.

Regarding claim 3, MacDonald in view of van der Auwera and Margulis teaches the system of claim 2, wherein the sensing distance emits an optical wave (Margulis ¶ 0072, infrared or laser rangefinding) or an acoustic wave (id., sonar) to sense the distance between the image projection apparatus and the projection screen device.

Claims 4, 6, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over MacDonald in view of van der Auwera and in view of Applicant-Admitted Prior Art (AAPA).  Claims 4, 6, and 9 are each directed to a lengthy list of wireless communication protocols presented in Markush format.  However, Applicant in the specification characterizes each of the claimed wireless protocols as a “commercial wireless communication protocol” (¶¶ 0033, 0036, 0039), which is interpreted as an admission that each of these protocols was on sale or otherwise in public use at the time of effective filing.  M.P.E.P. § 2129.  See Ex parte Starodoumov, Appeal No. 2011–009965 (B.P.A.I. Feb. 4, 2014) No. 4 (reference to “commercial SIFAM fiber coupler” in specification considered admission of prior art), Ex parte Huffman, Appeal No. 2015–001754 (B.P.A.I. Nov. 7, 2016) 5 (reference in “related art” portion of specification to “consumer or commercial receiver” using claimed chip sets constitutes admission of prior art), Ex parte Bryan, Appeal No. 2017–003366 (B.P.A.I. Dec. 15, 2017) 1 (discussion of “commercial” version of alloy disclosed in patent listed as prior art in specification considered an admission of prior art).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the claimed invention using an existing commercially-available wireless protocol to allow the various components to communicate with each other wirelessly for the known benefits of wireless communication including portability and remote operation.  See M.P.E.P. §§ 2144.04(V)(A) (making prior art device portable or movable considered obvious), 2144.04(V)(C) (making prior art structure separable obvious if desirable to do so “for any reason”), 2143(I)(B) (citing Miniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 87 U.S.P.Q.2d 1350) (use of “conventional web browser” for Internet auction system considered obvious).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0084542 A1
US 2009/0027622 A1
US 9541817 B2
US D717357 S
US 8860783 B2
US 8049960 B1
US 10096085 B2
US 9185374 B2
US 3586432 A
US 1289849 A
US 1042455 A
GB 2497612 A
CN 107533184 A
NOAA, Science on a Sphere Earth System Overview, YouTube (Oct. 22, 2010), https://www.youtube.com/watch?v=JU40wOlh5H0

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The MacDonald system, owned by the National Oceanic and Atmospheric Administration, is in commercial use as the Science On a Sphere ® global display system.  NOAA lists three installations in Taiwan, at the Central Weather Bureau, the National Museum of Marine Science and Technology, and the National Museum of Natural Science.